DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-11 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “unit” from the phrase “a subject holding unit” from claim 1 is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim can not be interpreted and is indefinite.
The phrase “a position switching mechanism configured to switch” from claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim can not be interpreted and is indefinite.
The word “unit” from the phrase “control unit” from claim 1 is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory) as described in para. [0047]. Therefore, the limitation is being interpreted as requiring a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory) or its equivalent.
The word “unit” from the phrase “an image processing unit” from claim 1 is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is a GPU (Graphics Processing Unit) and an FPGA (Field-Programmable Gate Array) as described in para. [0046]. Therefore, the limitation is being interpreted as requiring a GPU (Graphics Processing Unit) and an FPGA (Field-Programmable Gate Array) or its equivalent.
The word “unit” from the phrase “storage unit” from claim 4 is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is an HDD (Hard Disk Drive) or a nonvolatile memory as described in para. [0048]. Therefore, the limitation is being interpreted as requiring an HDD (Hard Disk Drive) or a nonvolatile memory or its equivalent.
The word “unit” from the phrase “a grating position adjustment unit” from claim 5 is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is a motor as described in para. [0054]. Therefore, the limitation is being interpreted as requiring a motor or its equivalent.
The word “unit” from the phrase “an imaging system holding unit” from claim 8 is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is a motor as described in para. [0051]. Therefore, the limitation is being interpreted as requiring a motor or its equivalent.
The phrase “a rotation mechanism configured to relatively rotate” from claim 9 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim can not be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 2-8 are rejected on the same basis as claim 1 for dependency reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a subject holding unit” the corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claim 1 recites ““a position switching mechanism configured to switch” the corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claim 9 recites ““a rotation mechanism configured to relatively rotate” the corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claims 2-8 are rejected on the same basis as claim 1 for dependency reasons.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama et al. (JP 2018134229 A; pub. Aug. 30, 2018).
Regarding claim 1, Yoneyama et al. disclose: an imaging system including an X-ray source (fig.15 item 60), a detector (fig.15 item 60) for detecting X-rays emitted from the X-ray source, and a plurality of gratings (fig.15 items 63 & 65) arranged between the X-ray source and the detector; a subject (fig.15 item 72) holding unit (fig.15 item 61) configured to hold a subject; a position switching mechanism configured to switch between a retracted position in which a position of the subject is out of a region to be imaged by the detector and an imaging position in which the position of the subject is within (para. [0108]); a control unit (fig.15 item 72) configured to control switching between the retracted position and the imaging position by the position switching mechanism; and an image processing unit configured to generate an X-ray phase contrast image based on a first image captured at the retracted position and a second image captured at the imaging position (para. [0109]), wherein the control unit is configured to control sequentially imaging at the retracted position and imaging at the imaging position (para. [0107]-[0108]).
Regarding claim 2, the position switching mechanism is configured to switch between the retracted position and the imaging position by moving the subject holding unit, and wherein the control unit is configured to control imaging at the retracted position and imaging at the imaging position based on one operation input signal (the claim is rejected on the same basis as claim 1).
Regarding claim 3, the control unit is configured to control sequentially moving to the retracted position and imaging at the retracted position and moving to the imaging position and imaging at the imaging position in a state in which X-rays are being emitted from the X-ray source (the claim is rejected on the same basis as claim 1).
Regarding claim 9, Yoneyama et al. disclose: a rotation mechanism configured to relatively rotate the subject and the imaging system in a rotation direction about a direction perpendicular to an optical axis direction of X-rays, wherein the control unit is configured to control capturing the first image and capturing the second image every time the subject is rotated by a predetermined angle when performing imaging while relatively rotating the subject by the rotation mechanism (para. [0124]).
Regarding claim 10, Yoneyama et al. disclose: an X-ray phase contrast image generation method comprising: a step of moving a subject to a retracted position in which a position of the subject is out of a region to be imaged by relatively moving an imaging system including an X-ray source, a detector for detecting X-rays emitted from the X-ray source, and a plurality of gratings arranged between the X-ray source and the detector and a subject holding unit for holding the subject; a step of capturing a first image at the retracted position; a step of relatively moving the subject holding unit and the imaging operations (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 11, Yoneyama et al. disclose: the step of moving the subject to the retracted position and the step of moving the subject to the imaging position are performed by moving the subject holding unit, and wherein the step of capturing the first image at the retracted position and the step of capturing the second image at the imaging position are performed based on one operation input signal (the claim is rejected on the same basis as claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (JP 2018134229 A; pub. Aug. 30, 2018) in view of Baturin et al. (US 2015/0182178 A1; pub. Jul. 2, 2015).
Regarding claim 8, Yoneyama et al. disclose: an imaging system holding unit which extends in an optical axis direction of X-rays to at least hold the plurality of gratings by suspending them from above (see rejection of claim 1). Yoneyama et al. are silent about: the position switching mechanism is configured to switch between the retracted position and the imaging position by moving the subject holding unit in an up-down direction.
In a similar field of endeavor, Baturin et al. disclose: the position switching mechanism is configured to switch between the retracted position and the imaging position by moving the subject holding unit in an up-down direction (fig.2 arrow showing direction of the object, para. [0109]) motivated by the benefits for large field of view phase contrast imaging (Baturin et al. para. [0011]).
In light of the benefits for large field of view phase contrast imaging as taught by Baturin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Yoneyama et al. with the teachings of Baturin et al.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding 4, the prior arts fail to teach, disclose, suggest or make obvious: a storage unit configured to store the first image, wherein the image processing unit is configured to generate the X-ray phase contrast image based on the first image and the second image stored in the storage unit, and wherein the control unit is configured to determine whether or not to update the first image stored in the storage unit based on a pixel value of a background portion of the X-ray phase contrast image and to control capturing the first image at the retracted position when updating the first image.
Regarding 5, the prior arts fail to teach, disclose, suggest or make obvious: a grating position adjustment mechanism configured to adjust a relative position of the plurality of gratings, wherein the control unit is configured, when updating the first image stored in the storage unit, to perform a positional adjustment of the plurality of gratings by the grating position adjustment mechanism, perform a positional adjustment of the plurality of gratings, and then perform imaging of the first image and an updating process of the first image stored in the storage unit.
Regarding 6, the prior arts fail to teach, disclose, suggest or make obvious: the control unit is configured to control switching between a first imaging mode for updating the first image stored in the storage unit and a second imaging mode for updating the first image stored in the storage unit based on a determination based on a pixel value of a background portion of the X-ray phase contrast image, or based on an operation input by an operator every time the second image is captured, every predetermined number of times the second image is captured, or every random number of times the second image is captured
Regarding 7, the prior arts fail to teach, disclose, suggest or make obvious: the image processing unit is configured to generate a third image for removing noises caused by the imaging system and to remove the noises from the X-ray phase contrast image based on the generated third image, and wherein the control unit is configured to control moving the subject holding unit to the retracted position by the position switching mechanism when capturing the third image and moving the subject holding unit to the imaging position after capturing the third image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884